UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
______________________________________
                                                  )
HORIZON COMICS PRODUCTIONS, INC.,                 )
                                                  )
                          Plaintiff(s),           )
                                                  )
                      -against-                   )           16-cv-2499-(JPO)
                                                  )
MARVEL ENTERTAINMENT, LLC, ET AL.                 )
                                                  )
                                                  )
                      Defendant(s).               )
______________________________________            )

                  NOTICE OF MOTION FOR SUMMARY JUDGMENT

       PLEASE TAKE NOTICE that, upon the annexed declaration of Sanford M. Litvack,

sworn to on March 25, 2019, and the exhibits annexed thereto; the annexed declaration of Eli

Bard, sworn to on March 15, 2019; the annexed declaration of Warren Nung, sworn to on March

19, 2019, and the exhibits annexed thereto; the annexed declaration of William Jemas, Jr., sworn

to on October 23, 2018; Defendants’ statement, pursuant to Rule 56.1 of the Local Rules for the

United States District Courts for the Southern and Eastern Districts of New York; and upon all

prior papers and proceedings heretofore had herein, defendants Marvel Entertainment, LLC,

MVL Film Finance, LLC, Marvel Worldwide, Inc., DMG Entertainment, LLC, Marvel Studios,

LLC, and Walt Disney Studios Motion Pictures (collectively, “Defendants”) will move this

Court, before the Honorable J. Paul Oetken, United States District Judge, United States District

Court, Southern District of New York, at the United States Courthouse, Courtroom 706, 40 Foley

Square, New York, New York 10007, at a date and time as shall be set by the Court, for an order,

pursuant to Rule 56 of the Federal Rules of Civil Procedure, granting Defendants summary


                                              -1-
judgment and dismissing the complaint of plaintiff Horizon Comics Productions, Inc.

(“Plaintiff”) with prejudice and in its entirety, and granting such other and further relief as this

Court may deem appropriate.

       Pursuant to the agreement of the parties at a January 11, 2019 status conference with the

Court, any responsive papers shall be served and filed no later than April 24, 2019, and any reply

papers in further support of the motion shall be served and filed no later than May 8, 2019.


Dated: March 25, 2019
       New York, New York
                                                     /s/ Sanford M. Litvack

                                                     Sanford M. Litvack
                                                     CHAFFETZ LINDSEY LLP
                                                     1700 Broadway, 33rd Floor
                                                     New York, New York 10019
                                                     Telephone: (212) 257-6960
                                                     Fax: (212) 257-6950
                                                     sandy.litvack@chaffetzlindsey.com

                                                     Benjamin A. Fleming
                                                     HOGAN LOVELLS US LLP
                                                     875 Third Avenue
                                                     New York, New York 10022
                                                     Telephone: (212) 918-3000
                                                     Fax: (212) 918-3100
                                                     benjamin.fleming@hoganlovells.com

                                                     Attorneys for Defendants




                                               -2-
To:

Edward Charles Greenberg
Tamara Lynn Fitzgerald
Edward C. Greenberg P.C.
570 Lexington Avenue
19th Floor
New York, NY 10022
(212) 697-8777
Fax: (212) 697-2528
Email: ecglaw@gmail.com
Email: tl.ecglaw@gmail.com

Paul Sennott
Sennott & Williams, LLP
90 Canal Street
Boston, MA 02114
(617)-303-1656
Email: psennott@sennottwilliams.com

Jeffrey Philip Wiesner
Shapiro, Weissberg and Garin, LLP
90 Canal Street
Boston, MA 02114
(617)-742-5800
Fax: (617)-742-5858
Email: jwiesner@swglegal.com




                                      -3-
